
	

113 HR 1536 IH: Safeguarding American Commerce and Agriculture Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1536
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Office of Agriculture Inspection within
		  the Department of Homeland Security, which shall be headed by the Assistant
		  Commissioner for Agriculture Inspection, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Safeguarding American Commerce and
			 Agriculture Act of 2013.
		2.Establishment of
			 the office of agricultural inspectionTitle IV of the Homeland Security Act of
			 2002 (6 U.S.C. 201 et seq.) is amended by inserting after section 421 the
			 following:
			
				421a.Office of
				agricultural inspection
					(a)EstablishmentThere is established within U.S. Customs
				and Border Protection an Office of Agriculture Inspection, which shall be
				headed by an Assistant Commissioner.
					(b)Agriculture
				specialist career trackThe
				Secretary—
						(1)shall identify
				appropriate career paths for customs and border protection agriculture
				specialists, including the education, training, experience, and assignments
				necessary for career progression within U.S. Customs and Border
				Protection;
						(2)shall publish
				information on the career paths identified under paragraph (1); and
						(3)may establish
				criteria by which appropriately qualified customs and border protection
				technicians may be promoted to customs and border protection agriculture
				specialists.
						(c)Education,
				training, and experienceThe Secretary shall provide customs and
				border protection agriculture specialists the opportunity to acquire the
				education, training, and experience necessary to qualify for promotion within
				U.S. Customs and Border Protection.
					(d)Agriculture
				specialist recruitment and retentionNot later than 270 days after the date of
				the enactment of this section, the Secretary shall develop a plan to more
				effectively recruit and retain qualified customs and border protection
				agriculture specialists. The plan shall include—
						(1)numerical goals for recruitment and
				retention; and
						(2)the use of recruitment incentives, as
				appropriate and permissible under existing laws and regulations.
						(e)Equipment
				supportNot later than 270
				days after the date of the enactment of this section, the Secretary
				shall—
						(1)determine the
				minimum equipment and other resources that are necessary at U.S. Customs and
				Border Protection agriculture inspection stations and facilities to enable
				customs and border protection agriculture specialists to fully and effectively
				carry out their mission;
						(2)complete an
				inventory of the equipment and other resources available at each U.S. Customs
				and Border Protection agriculture inspection station and facility;
						(3)identify the
				necessary equipment and other resources that are not currently available at
				agriculture inspection stations and facilities; and
						(4)develop a plan to
				address any resource deficiencies identified under paragraph (3).
						(f)Interagency
				rotation programThe
				Secretary of Homeland Security and the Secretary of Agriculture are authorized
				to enter into an agreement that—
						(1)establishes an interagency rotation
				program; and
						(2)provides for personnel of the Animal and
				Plant Health Inspection Service of the Department of Agriculture to take
				rotational assignments within U.S. Customs and Border Protection and vice versa
				for the purposes of strengthening working relationships between agencies and
				promoting interagency experience.
						(g)ReportNot
				later than 270 days after the date of the enactment of this section, the
				Secretary of Homeland Security shall submit a report to the
				Committee on Homeland Security and
				Governmental Affairs of the Senate and the
				Committee on Homeland Security of the House of
				Representatives that describes—
						(1)the status of the
				implementation of the action plans developed by the Animal and Plant Health
				Inspection Service-U.S. Customs and Border Protection Joint Task Force on
				Improved Agriculture Inspection;
						(2)the findings of
				the Secretary under paragraphs (1), (2), and (3) of subsection (e);
						(3)the plan described
				in paragraph (e)(4);
						(4)the implementation
				of the remaining requirements under such subsection (e); and
						(5)any additional
				legal authority that the Secretary determines to be necessary to effectively
				carry out the agriculture inspection mission of the Department of Homeland
				Security.
						(h)AdministrationThe Secretary shall carry out this section
				acting through the Commissioner of U.S. Customs and Border Protection in
				consultation with the Assistant Commissioner for Agricultural Inspection.
					.
		
